EXHIBIT 10.92

EPICOR SOFTWARE CORPORATION

2005 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

Unless otherwise defined herein, the terms defined in the 2005 Stock Incentive
Plan will have the same defined meanings in this Notice of Grant of Stock
Purchase Right (the “Notice of Grant”).

 

Name:    «FirstName» «LastName» Address:    «Street», «City» «State»

You have been granted the right to purchase Common Stock of the Company, subject
to the Company’s Reacquisition Right (as described in the attached Restricted
Stock Agreement), as follows:

 

Grant Number    «Grant_ID» Date of Grant    May 26, 2006 Price Per Share   
$0.001 Total Number of Shares Subject to Stock Purchase Right    «Total»
Expiration Date:    June 26, 2006 Performance Years:    2006, 2007 and 2008
Fiscal Years

YOU MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR THE STOCK PURCHASE
RIGHT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES.
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Stock Purchase Right is granted under and
governed by the terms and conditions of the 2005 Stock Incentive Plan, the
Restricted Stock Agreement, attached hereto as Exhibit A, and the Achievement
Targets and Vesting Schedule description, attached hereto as Exhibit B, all of
which are made a part of this document. You further agree to execute the
attached Restricted Stock Agreement and the attached Achievement Targets and
Vesting Schedule description as a condition to purchasing any Shares under this
Stock Purchase Right.

 

PURCHASER     EPICOR SOFTWARE CORPORATION

 

   

 

Signature     By: John D. Ireland «FirstName» «LastName»     General Counsel and
Vice President



--------------------------------------------------------------------------------

EXHIBIT A

EPICOR SOFTWARE CORPORATION

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Unless otherwise defined herein, the terms defined in the 2005 Stock Incentive
Plan (the “Plan”) will have the same defined meanings in this Restricted Stock
Agreement.

WHEREAS, the individual named in the Notice of Grant, (the “Purchaser”) is a
Service Provider, and the Purchaser’s continued participation in the affairs of
the Company is considered by the Company to be important for the Company’s
continued growth; and

WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to continue to
participate in the affairs of the Company, the Administrator has granted to the
Purchaser a Stock Purchase Right subject to the terms and conditions of the Plan
and the Notice of Grant, which are incorporated herein by reference, and
pursuant to this Restricted Stock Agreement (the “Agreement”).

NOW THEREFORE, the parties agree as follows:

1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and the
Purchaser hereby agrees to purchase the number of shares of the Company’s Common
Stock (the “Restricted Stock”), at the per Share purchase price and as otherwise
described in the Notice of Grant.

2. Payment of Purchase Price. The purchase price for the Restricted Stock, if
any, may be paid by delivery to the Company at the time of execution of this
Agreement of cash, a check, or some combination thereof, together with any
applicable withholding taxes.

3. Reacquisition Right. In the event the Purchaser ceases to be a Service
Provider for any or no reason (including death or Disability) before all of the
Shares of Restricted Stock are released from the Company’s Reacquisition Right
(see Section 4), such Shares will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company (the
“Reacquisition Right”). In addition, in the event the Shares, or a portion
thereof, subject to vesting for a particular Performance Year, are forfeited in
accordance with Section 4(a) below, such forfeited Shares will be automatically
transferred to and reacquired by the Company at no cost to the Company. The
Purchaser will not be entitled to a refund of the price paid for any Shares of
Restricted Stock returned to the Company pursuant to this Section 3. Upon such
termination or forfeiture, the Company will become the legal and beneficial
owner of the Shares of Restricted Stock being forfeited and reacquired by the
Company and all rights and interests therein or relating thereto, and the
Company will have the right to retain and transfer to its own name the number of
Shares of Restricted Stock being reacquired by the Company.

4. Release of Shares From Reacquisition Right.

(a) Vesting Schedule. A maximum of <<Per Year>> Shares of Restricted Stock (a
“Tranche”) may vest effective each December 31st of the _________ Performance
Years. Within each Tranche, the number of Shares which will vest and be released
from the Company’s Reacquisition Right will depend on the Company’s achievement
level with respect to the Company’s



--------------------------------------------------------------------------------

Revenue Growth and EBITDA and will be determined in accordance with the
Achievement Targets and Vesting Schedule description, attached hereto as Exhibit
B. The portion of each Tranche which does not vest shall be forfeited as of
December 31st of the applicable Performance Year and automatically transferred
to and reacquired by the Company at no cost to the Company in accordance with
Section 3 above. Notwithstanding the foregoing, in the event a Change of Control
(as defined in Section 14(c) of the Plan) occurs during a Performance Year, the
Purchaser will immediately vest in, and the Company’s Reacquisition Right will
lapse with respect to, the number of Shares of Restricted Stock attributable to
the highest Achievement Target percentages in Achievement Level II for Revenue
Growth and EBITDA (set forth in the Achievement Targets and Vesting Schedule
description, attached hereto as Exhibit B) for the Performance Year in which the
Change of Control occurs and any future Performance Year(s).

(b) As used herein, “Revenue Growth” shall mean the percent of increased revenue
over the prior fiscal year, as per Company’s year-end press release.

(c) As used herein, “Revenue” shall mean the Company’s Revenue for any fiscal
year, as per the Company’s year-end report on Form 10-K.

(d) As used herein, “EBITDA” shall mean Earnings Before Income Tax, Depreciation
and Amortization as per Company’s year-end press release.

(e) Any of the Shares that have not yet been released from the Reacquisition
Right are referred to herein as “Unreleased Shares.”

(f) The Administrator of the Plan will determine, in its sole discretion,
whether any approved mid-year business plan changes, including but not limited
to acquisitions, will be taken into account for purposes of calculating Revenue,
Revenue Growth or EBITDA for the particular Performance Year. In addition,
actual corporate Revenue, Revenue Growth, and EBITDA may exclude transactions
which are considered unusual in nature and do not directly arise from the
operations of the Company (e.g. gains on sales of product lines or restructuring
charges). The Administrator of the Plan shall have the final approval over any
exclusion of such items from actual corporate Revenue, Revenue Growth, or
EBITDA.

5. Restriction on Transfer. Except for the escrow described in Section 6 or the
transfer of the Shares to the Company contemplated by this Agreement, none of
the Shares or any beneficial interest therein will be transferred, encumbered or
otherwise disposed of in any way until such Shares are released from the
Company’s Reacquisition Right in accordance with the provisions of this
Agreement. Any distribution or delivery to be made to the Purchaser under this
Agreement will, if the Purchaser is then deceased, be made to the Purchaser’s
designated beneficiary, or if no beneficiary survives the Purchaser, to the
administrator or executor of the Purchaser’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

6. Escrow of Shares.

(a) All Shares of Restricted Stock will, upon execution of this Agreement, be
delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”). The Shares of Restricted Stock and stock assignment will be
held by the Escrow Holder until such time as the Company’s Reacquisition Right
expires or the date the Purchaser ceases to be a Service Provider.



--------------------------------------------------------------------------------

(b) The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Unreleased Shares in escrow while acting in good
faith and in the exercise of its judgment.

(c) Upon the Purchaser’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the Unreleased Shares to the
Company. The Purchaser hereby appoints the Escrow Holder with full power of
substitution, as the Purchaser’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Purchaser to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unreleased Shares to the Company upon such
termination.

(d) When a portion of the Shares has been released from the Reacquisition Right,
upon request, the Escrow Holder will take all steps necessary to accomplish the
transfer of the Unreleased Shares to the Purchaser.

(e) Subject to the terms hereof, the Purchaser will have all the rights of a
shareholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon.

(f) In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, share combination, or other
change in the corporate structure of the Company affecting the Common Stock, the
Shares of Restricted Stock will be increased, reduced or otherwise changed, and
by virtue of any such change the Purchaser will in his capacity as owner of
Unreleased Shares that have been awarded to him be entitled to new or additional
or different shares of stock, cash or securities (other than rights or warrants
to purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be Unreleased Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Agreement. If the Purchaser receives rights
or warrants with respect to any Unreleased Shares, such rights or warrants may
be held or exercised by the Purchaser, provided that until such exercise any
such rights or warrants and after such exercise any shares or other securities
acquired by the exercise of such rights or warrants will be considered to be
Unreleased Shares and will be subject to all of the conditions and restrictions
which were applicable to the Unreleased Shares pursuant to this Agreement. The
Administrator in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock, cash or
securities, rights or warrants to purchase securities or shares or other
securities acquired by the exercise of such rights or warrants.

(g) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement.

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 6, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Participant to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following (without limitation): (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum



--------------------------------------------------------------------------------

amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. If the Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Section 4, the Participant will permanently forfeit such shares and
the shares will be returned to the Company at no cost to the Company.

8. General Provisions.

(a) This Agreement will be governed by the internal substantive laws, but not
the choice of law rules of California. This Agreement, subject to the terms and
conditions of the Plan and the Notice of Grant, represents the entire agreement
between the parties with respect to the purchase of the Shares by the Purchaser.
Subject to Section 16(b) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan will prevail. Unless otherwise defined
herein, the terms defined in the Plan will have the same defined meanings in
this Agreement.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Purchaser pursuant to the terms of this Agreement will be in
writing and will be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing.

Any notice to the Escrow Holder will be sent to the Company’s address with a
copy to the other party hereto.

(c) The rights of the Company under this Agreement will be transferable to any
one or more persons or entities, and all covenants and agreements hereunder will
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of the Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.

(d) Either party’s failure to enforce any provision of this Agreement will not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and will not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

(e) The Purchaser agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

(f) Purchaser acknowledges and agrees that the vesting of Shares of Restricted
Stock pursuant to Section 4 hereof is earned only by continuing as a Service
Provider at the will of the Company (and not through the act of being hired or
purchasing Shares hereunder). Purchaser further acknowledges and agrees that
this Agreement, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as a Service Provider for the vesting period, for any period, or at
all, and will not interfere with the Purchaser’s right or the Company’s right to
terminate the Purchaser’s relationship as a Service Provider at any time, with
or without cause.



--------------------------------------------------------------------------------

By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement. Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

 

PURCHASER:

   

EPICOR SOFTWARE CORPORATION

           

Signature

   

By John D. Ireland

            <<First Name>> <<Last Name>>    

General Counsel and Vice President

Date: _________, 200____

   

Date: ___________, 200___